IN THE
                              TENTH COURT OF APPEALS



                                       No. 10-15-00157-CR

                                 IN RE DARRELL CURLEE


                                      Original Proceeding



                               MEMORANDUM OPINION


        Relator’s petition for writs of mandamus and prohibition are denied.




                                                         AL SCOGGINS
                                                         Justice

Before Justice Davis,
       Justice Scoggins, and
       Judge Strother1
Petition denied
Opinion delivered and filed June 11, 2015
[OT06]


        1 Ralph T. Strother, Judge of the 19th District Court of McLennan County, sitting by assignment of
the Chief Justice of the Texas Supreme Court pursuant to Section 74.003(h) of the Texas Government Code.
See TEX. GOV’T CODE ANN. § 74.003(h) (West 2013).
In re Curlee   Page 2